        Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 1 of 16                                               PageID #: 1
AO 106 (Rev. 04110) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT uNneos~~\~6~s1~1~rcouRT
ORIGINAL                                                              for the
                                                                District of Hawaii
                                                                                                                DISTRICT OF HAWAII

                                                                                                                        JUL 0 8 2019
              In the Matter of the Search of                             )
                                                                                                          at.M,_0 clock and .3~ min.~M
                                                                                                                    1


         (Briefly describe the property to be searched                   )                                       SUE BEITIA, CLERK
          or identify the person by name and address)                                Case No. MAG NO. 19-637KSC                          §
                                                                         )
                      1701 Skyline Drive                                 )
                    Honolul u, Hawaii 96817                              )
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, req uest a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.
located in the                                    District of                Hawaii             , there is now concealed (identify the
                   --------                                     -----------~
person or describe the property to be seized):

 See Attachment B.

          The basis fo r the search under Fed. R. Crim. P. 4 I (c) is (check one or more):
                 ri evidence of a crime;
                 ri contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                       Offense Description
        18 USC 2422(b) & 2251(a)                   Enticement of a Minor; Sexual Exploitation of Children



          The application is based on these facts:



           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days : - - - - - ) is requested
             under 18 U.S .C. § 3 103a, the basis of which is set forth on the attached sheet.



                                                                                               Applicant 's signature




Sworn to before me and signed in my presence.


Date:            07/05/2019


City and state: Honolulu , Hawaii                                                                 PORTER, U.S. Magistrate Judge
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 2 of 16                PageID #: 2




              AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

 EVELYN RAMO, being first duly sworn, hereby deposes and states the following:

       1.     I am a Special Agent with Homeland Security Investigations ("HSI"),

presently assigned to the Honolulu Office, Cyber Group. I have been employed as

a Special Agent with HSI since May 1998. I have investigated and assisted in

criminal cases, including internet crimes against children, drug smuggling, human

smuggling, human trafficking, fraud, illegal exports and other violations. I have

received training in the investigation of the sharing of child pornography on peer-

to-peer networks, chat groups, and chat rooms, including training provided by the

Internet Crimes Against Children ("ICAC") task-force for the investigation of

individuals enticing minors to engage in sexually explicit activities, and

downloading and/or sharing child pornography.

      2.      This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about

this matter. I am familiar with the facts set forth in this affidavit based upon my

personal knowledge and/or information provided to me by other law enforcement

personnel and/or witnesses. Summaries and statements from conversations do not

include references to all topics covered in the conversations. This affidavit is not

intended to include each and every fact and matter observed or known to the

government.
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 3 of 16             PageID #: 3




      3.     I am submitting this affidavit in support of an application for a search

warrant to search the premises of 1701 Skyline Drive, Honolulu, Hawaii, more

specifically described in Attachment A hereto (referred to herein as "SUBJECT

PREMISES"), for the items listed in Attachment B hereto. Based on the facts set

forth below, there is probable cause to believe that evidence, fruits and/or

instrumentalities will be found at the SUBJECT PREMISES relating to persuading,

inducing, enticing, or coercing an individual who has not attained the age of 18

years to engage in sexual activity for which a person can be charged with a

criminal offense in violation of Title 18, United States Code, Section 2422(b), and

relating to employing, using, persuading, inducing, enticing, or coercing a minor to

engage in sexually explicit conduct for the purpose of producing a visual depiction

of such conduct with the knowledge that such visual depiction will be transmitted

using a means or facility of interstate or foreign commerce in violation of Title 18,

United States Code, Section 2251(a).

      4.   I request this search warrant pursuant to Rule 41(e)(2)(A) and (B). The

applied-for warrant would authorize the forensic examination of the items seized

for identifying electronically stored data particularly described in Attachment B.

                               APPLICABLE LAW

      5.      Title 18, United States Code, Section 2422(b), makes it a federal

crime for any person to knowingly use any facility or means of interstate or foreign


                                          2
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 4 of 16            PageID #: 4




commerce to knowingly persuade, induce, entice or coerce any individual who has

not attained the age of 18 years to engage in any sexual activity for which any

person can be charged with a criminal offense.

      6.     Title 18, United States Code, Section 2251(a), makes it a federal

crime for any person to employ, use, persuade, induce, entice or coerce a minor to

engage in sexually explicit conduct for the purpose of producing any visual

depiction of such conduct, if such person knows or has reason to know that such

visual depiction will be transported or transmitted using any means or facility of

interstate or foreign commerce.

                                  BACKGROUND
      7.     On March 24, 2019, Neil BOTH-MAGNISI ("the Defendant") was

arrested for attempted enticement and coercion of a minor, in violation of 18

u.s.c. § 2422(b).
      8.     On or about July 3, 2019, federal law enforcement received

information from the Honolulu Police Department that a reporting individual, who

is a friend ofNanci Both, mother of Defendant, made a police report stating that

the Defendant instructed his mother when she visited the Defendant at the Federal

Detention Center (FDC) on June 30, 2019, to retrieve several toy cars from the

SUBJECT PREMISES, which is the home of the Defendant and where Ms. Both

now resides. These toy cars are purportedly equipped with hidden video recording


                                         3
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 5 of 16             PageID #: 5




equipment. The reporting individual indicated that the Defendant instructed Ms.

Both to destroy these items.

      9.     These items are believed to be stored at the Defendant's residence

located at 1701 Skyline Drive, Honolulu, Hawaii 96817.

      10.    As a result of my training and experience and the experience of other

law enforcement personnel involved in this investigation, I know that individuals

who have a sexual interest in minors and are engaged in child sexual exploitation

often utilize electronic video recording devices to record and store images and

videos for their sexual gratification. I also know that individuals who engage in

the sexual exploitation of minors often produce, share, and distribute images and

videos of child pornography with other pedophiles, and use it to communicate with

minors in an effort to entice minors to engage in sexual activities.

      11.    The Defendant has a prior criminal history when he was convicted in

2002 for the offense of Sexual Assault 4 of the Hawaii Revised Statute section

707-0733, and as a result is a registered sexual offender in the State of Hawaii.

The victim at the time of that offense was a minor.

                               PROBABLE CAUSE

      12.    On March 19, 2019, an undercover law enforcement officer (''the

UC") posted a profile on a social media and dating application (referred to herein

as ''the App"), which allows users to interact with other users with text messages


                                          4
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 6 of 16              PageID #: 6




and photos. The App also incorporates geolocation functionality, which allows its

users to view other profiles that are close to them in proximity. Users can

download the App to a mobile phone or digital device and engage in messaging

directly with other users.

      13.    The UC created a profile that displayed a photograph of a boy with a

white hat, with the usemame "Rooster 94." Generally, the number next to the

usemame on a profile represents the user's age, which is calculated by the date of

birth a user inserts into his/her profile. In the biography section, which enables a

user to insert an introductory sentence or phrase, the profile stated "Younger than

you think." In the "looking for" section of the profile, the UC stated, "Chat, Dates,

Friends, Networking, Relationship, Right Now." In my training and experience,

the term "Right Now," indicates that a user is interested in sexual encounters

within a short timeframe.

      14.    That day, the profile received a message from another profile with a

sexually-suggestive phallic eggplant symbol as a usemame together with the term,

"ASAP," and the profile photo showing only a sunset, with no person. In the days

following, the following conversation then took place:

             Defendant: Hey ... So how old do I think you are? ... You
             have me curious. Message me if you log in today.
             UC: You tell me
             Defendant: 22? Or are you younger?
             UC: Nope I'm way younger than that .. .l'm 13


                                          5
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 7 of 16               PageID #: 7




             Defendant: Damn lol ... Nice. What are you doing on
             here?

After further conversation, on March 21, 2019, the UC asked the Defendant for a

photo of himself. The following conversation took place:

             UC: Only ifi can see you first
             Defendant: Forgive me if I don't send a face picture to
             somebody who is 13 ... That's just like asking to go to jail
             UC: Loi, is it?
             Defendant: Basically
             UC: Howso?
             Defendant: I might be a pedophile but I don't want
             everybody to know it ... And you do you kind of seem too
             good to be true ...

The Defendant later sent the following message: "If I were to come to you ...

What would you want to do ... Cause I'm into young boys." Later, the Defendant

wrote, "I'm not saying I would want to fuck you if you 're not ready for it ... But

I'm down to suck the fucking cum out of your cock."

      15.    Later in the conversation, the UC and the Defendant exchanged phone

numbers and text messages. At one point in the conversation, the Defendant

wrote, "You think you can handle this dick?" The UC responded, "psst.yes! got

lube and condoms?" The Defendant responded, "Yup." Later, while discussing

meeting up in person, the Defendant wrote, "How long is your dick ... I should

buy you some condoms too."

      16.    The UC and the Defendant arranged a location to meet in person.

After showing up at this location, within the District of Hawaii, on March 24,
                                          6
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 8 of 16             PageID #: 8




2019, the Defendant requested multiple additional photos of the UC, writing,

"Listen I just need to be sure that you are who you say you are ... As soon as I am

sure of that we can do anything you want to do ... I drove all the way out here to

meet you." The Defendant wrote that he had gotten out of his truck to walk

around, but wasn't able to locate the purported minor. He continued to request

photos of the minor, writing, "You're just not the one that's risking jail." At

approximately 5 :48 PM, the Defendant wrote to the UC, "I'm the guy in the black

van." Law enforcement identified a black van near the meet location and

converged upon it. Law enforcement officer ordered the Defendant out of the van.

To determine whether the Defendant was in possession of the same phone used to

text with the UC, law enforcement called the phone number associated with the

text messages sent to the UC. A black iPhone that was near the Defendant's

person instantly rang. Law enforcement arrested the Defendant without incident

and placed his cellphone into evidence.

      17.    On or about July 3, 2019, Federal Bureau of Investigation (FBI)

Special Agent Sherwin Chang contacted me that he received information from the

Honolulu Police Department (HPD) regarding a report relating to the Defendant.

HPD related to SA Chang that on July 2, 2019, an individual, who identified

her/himself by name, visited the Pearl City HPD station and spoke with an HPD




                                          7
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 9 of 16            PageID #: 9




officer. The name of the individual is known to HPD, as well as to the FBI and to

me, but is being withheld from this affidavit.

      18.    The individual claimed to be a friend of the Defendant's mother,

Nanci Both, and was aware that the Defendant is facing criminal charges relating

to child exploitation. The individual explained to an HPD officer that s/he had

spoken with Ms. Both earlier that day on July 2, 2019, and that Ms. Both confided

in her/him that she had visited the Defendant at the Federal Detention Center,

Honolulu (FDC) on June 30, 2019.

      19.    According to the individual, the Defendant indicated to Ms. Both that

the "Feds" were mostly likely going to search the SUBJECT PREMISES. In

anticipation of this, the Defendant instructed Ms. Both to search the SUBJECT

PREMISES for certain items that belonged to the Defendant and dispose of them.

In the report to HPD, the individual indicated that Ms. Both reported that she

searched the SUBJECT PREMISES and located 12 to 15 black toy cars. The

reporting individual said that Ms. Both appeared to understand that the toy cars

were equipped with hidden video recording equipment. The reporting individual

believed that these toy cars contained child pornography.

      20.    On July 5, 2019, I obtained the HPD report relating to the above

information. Subsequent to my receiving this report, FBI SA Chang obtained the

reporting individual's contact information and spoke with him/her directly. The


                                          8
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 10 of 16            PageID #: 10




 individual verified that he/she has regular professional interaction with Ms. Both as

 a result of their respective employment, and the two socialize while working

 several times per week.

       21.   The individual verified the facts of the HPD report to SA Chang, but

 added that Ms. Both had told her that she had found as many as 20 toy cars. The

 individual then explained that Ms. Both had physically brought one of the

 Defendant's black toy cars with her to work and showed it to him/her. The

 individual explained that Ms. Both produced one of the black toy cars, and placed

 it in her/his hand. The individual described the car as being "skinny" with four

 doors. Ms. Both then asked the individual ifs/he could see a camera. The

 individual told FBI SA Chang that s/he thought that a lens was visible in the car.

       22.    The individual reported to FBI SA Chang that s/he told Ms. Both that

 Ms. Both should not be touching the toy car. The individual reported that after this

 interaction, she was in text message communication with Ms. Both. Shortly after




                                           9
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 11 of 16           PageID #: 11




 speaking with Ms. Both, the individual went to HPD to report her interaction with

 Ms. Both.

       23.   According to information received from U.S. Pretrial Services, the

 Defendant resides at 1701 Skyline Drive, Honolulu, Hawaii 96817. I understand

 that Ms. Both currently resides at 1701 Skyline Drive.

       24.   Because I believe there is a reasonable probability that the video

 recording devices referred to above may be imminently destroyed, I believe that

 probable cause exists for a search warrant to be executed outside the hours of 6:00

 a.m. and 10:00 p.m.

                                      DEFINITIONS

       24.   "Child Pornography" as used in this affidavit, is defined pursuant to

 Title 18, United States Code, Section 2256(8):

              any visual depiction, including any photograph, film, video,
              picture, or computer or computer-generated image or
              picture, whether made or produced by electronic,
              mechanical, or other means, of sexually explicit conduct,
              where-
                     (A) the production of such visual depiction
                          involves the use of a minor engaging in
                          sexually explicit conduct;
                     (B) such visual depiction is a digital image,
                          computer image, or computer-generated image
                         that is, or is indistinguishable from, that of a
                         minor engaging in sexually explicit conduct;
                          or
                     (C) such visual depiction has been created,
                         adapted, or modified to appear that an


                                          10
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 12 of 16               PageID #: 12




                         identifiable minor is engaging in sexually
                         explicit conduct.


       25.    "Minor" as used in this affidavit, is defined pursuant to Title 18,

 United States Code, Section 2256(1) as "any person under the age of eighteen

 years."

       26.    "Sexually Explicit Conduct" as used in this affidavit, is defined

 pursuant to Title 18, United States Code, Section 2256(2) as "actual or simulated

 (i) sexual intercourse, including genital-genital, oral-genital, or oral-anal, whether

 between persons of the same or opposite sex; (ii) bestiality; (iii) masturbation; (iv)

 sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals of pubic

 area of any person."

       27.    The terms "records," "documents," and "materials" include all

 information recorded in any form, visual or aural, and by any means, whether in

 handmade form, (including, but not limited to, writings, drawings, paintings),

 photographic form (including, but not limited to, microfilm, microfiche, prints,

 slides, negatives, videotapes, motion pictures, photocopies), mechanical form

 (including, but not limited to phonograph, records, printing, typing), or electrical,

 electronic, or magnetic form (including, but not limited to, tape recordings,

 cassettes, compact disks, electronic or magnetic storage devices such as floppy

 diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital


                                            11
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 13 of 16               PageID #: 13




 Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical disks,

 smart cards, as well as digital data files and printout or readouts from any

 magnetic, electrical, or electronic storage device).

             ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       28.      Based on my knowledge, training, and experience, and conferral with

 other law enforcement agents who specialize in the examination of forensic

 evidence, I know that electronic devices can store information, including

 information relating to images and videos, for long periods of time. This

 information can sometimes be recovered with forensics tools.

       29.     Forensic evidence. As further described in Attachment B, this

 application seeks permission to locate not only electronically stored information

 that might serve as direct evidence of the crimes described on the warrant, but also

 forensic evidence that establishes how the video recording device(s) was used, the

 purpose of its use, who used it, and when. There is probable cause to believe that

 this forensic electronic evidence might be on the device(s) because:

             a. Data on the storage medium can provide evidence of a file that was

                once on the storage medium but has since been deleted or edited, or of

                a deleted portion of a file (such as a paragraph that has been deleted

                from a word processing file).




                                            12
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 14 of 16             PageID #: 14




          b. Forensic evidence on a device can also indicate who has used or

             controlled the device. This "user attribution" evidence is analogous to

             the search for "indicia of occupancy," while executing a search

             warrant at a residence.

          c. A person with appropriate familiarity with how an electronic device

             works may, after examining this forensic evidence in its proper

             context, be able to draw conclusions about how electronic devices

             were used, the purpose of their use, who used them, and when.

          d. The process of identifying the exact electronically stored information

             on a storage medium that is necessary to draw an accurate conclusion

             is a dynamic process. Electronic evidence is not always data that can

             be merely reviewed by a review team and passed along to

             investigators. Whether data stored on a computer is evidence may

             depend on other information stored on the computer and the

             application of knowledge about how a computer behaves. Therefore,

             contextual information necessary to understand other evidence also

             falls within the scope of the warrant.

          e. Further, in finding evidence of how a device was used, the purpose of

             its use, who used it, and when, sometimes it is necessary to establish

             that a particular thing is not present on a storage medium.


                                          13
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 15 of 16                 PageID #: 15




             f.   I know that when an individual uses an electronic device in the

                  commission of an offense, the individual's electronic device will

                  generally serve both as an instrumentality for committing the crime,

                  and also as a storage medium for evidence of the crime. The

                  electronic device is an instrumentality of the crime because it is used

                  as a means of committing the criminal offense. The electronic device

                  is also likely to be a storage medium for evidence of crime. From my

                  training and experience, I believe that an electronic device used to

                  commit a crime of this type may contain: data that is evidence of how

                  the electronic device was used; data that was sent or received; and

                  other records that indicate the nature of the offense.

       30.        Nature of examination. Based on the foregoing, and consistent with

 Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of

 the devices consistent with the warrant. The examination may require authorities

 to employ techniques, including but not limited to computer-assisted scans of the

 entire medium, that might expose many parts of the device to human inspection in

 order to determine whether it is evidence described by the warrant.




                                               14
Case 1:19-mj-00637-KSC Document 1 Filed 07/08/19 Page 16 of 16            PageID #: 16




                                  CONCLUSION

       I submit that this affidavit supports probable cause for a search warrant

 authorizing the examination of the items described in Attachment B.


                                           Respectfully submitted,

                                                                          '
                                           EVELYN RAMO
                                            Special Agent
                                           HOMELAND SECURITY
                                           INVESTIGATIONS




                                          15
